Citation Nr: 0320363	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low disability.  

2.  Entitlement to service connection for a left sacroiliac 
disorder (claimed as a left hip disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action by the RO 
that denied secondary service connection for a low back 
disorder and a left hip disability.  In July 2002 the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  


REMAND

The veteran has asserted that he developed disability in the 
low back and left hip area as a result of a antalgic gait 
disturbance caused by his service connected left ankle 
disability.  Service connection may be granted for disability 
diagnosed after service when all the evidence establishes 
that the disability was present during service. 38 C.F.R. § 
3.303(d) (1999). Service connection may also be granted for 
disability which is proximately due to or the result of a 
service connected disability. 38 C.F.R. § 3.310(a) (1999). 
Also, the United States Court of Appeals for Veterans Claims 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder. Allen V Brown, 7 Vet. App. 430 (1995).  

A low back disability has been identified in association with 
left sacroiliac pain.  The veteran has given a clinical 
history of low back pain after sustaining injuries in the 
early 1970s following a post-service automobile accident. He 
has said that he received about nine month of medical 
treatment following this injury and wore a back brace during 
this treatment.  However, no records of this treatment are in 
the claims folder.  Records of such treatment are relevant to 
the veteran's current claims and must be sought prior to 
further appellate consideration of the veteran's claims for 
service connection.  38 U.S.C.A. § 5103A(b) (West 2002).

In view of the above, and with consideration of the 
requirements of the VCAA

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who treated him for injuries sustained in 
the automobile accident that occurred in 
1973 or 1974.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting such treatment.  All records 
obtained should be associated with the 
claims folder.  

2.  Then the RO should readjudicate the 
veteran's claims for service connection 
for a low back disorder and left hip 
(left sacroiliac) disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this Remand is to obtain 
additional, clarifying evidence. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



